MEMORANDUM **
Dennis Martel, a California state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging prison doctors violated his Eighth Amendment rights by acting with deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. *606Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir.1989). We affirm.
The district court properly granted summary judgment on Martel’s deliberate indifference claim because there was no genuine issue of material fact as to whether the treatments and recommendations given by prison doctors were medically unacceptable. See id. at 242 (holding that a difference of opinion about the best course of medical treatment does not amount to deliberate indifference).
The district court did not abuse its discretion by denying Martel’s motion for appointment of counsel because the case did not present exceptional circumstances. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.2004).
Martel’s remaining contentions are unpersuasive.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.